 Case 1:19-cv-00024-RJJ-SJB ECF No. 53 filed 05/01/19 PageID.176 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



ROBERT ANDY FABER,

               Plaintiff,                                    Hon. Janet T. Neff

v.                                                           Case No. 1:19 CV 24

TERRANCE SMITH,

            Defendant.
____________________________________/

                            REPORT AND RECOMMENDATION

               This matter is before the Court on Defendant’s Motion to Dismiss, (ECF No. 34),

and Plaintiff’s Motion for Summary Judgment, (ECF No. 38).              Pursuant to 28 U.S.C. '

636(b)(1)(B), the undersigned recommends that Defendant’s motion be granted, Plaintiff’s

motion be denied, and this matter terminated.

                                        BACKGROUND

               On October 18, 2005, Plaintiff was charged with possession of images of minors

engaged in sexually explicit conduct. United States v. Faber, case no. 2:05-cr-53, ECF No. 5

(W.D. Mich.). A grand jury later charged Plaintiff with one count of receiving images of minors

engaged in sexually explicit conduct and one count of possessing images of minors engaged in

sexually explicit conduct. (Id. at ECF No. 12). On June 1, 2010, Plaintiff pleaded guilty to

receiving images of minors engaged in sexually explicit conduct. (Id. at ECF No. 50, 53).

Plaintiff was sentenced to serve 87 months in prison after which he would be placed on supervised

release for a period of 3 years. (Id.at ECF No. 63). Pursuant to the terms of his supervised

release, Plaintiff was not permitted to possess a computer or sexually explicit material. (Id.).
     Case 1:19-cv-00024-RJJ-SJB ECF No. 53 filed 05/01/19 PageID.177 Page 2 of 4



                On March 8, 2017, Plaintiff pleaded guilty to violating the terms of his supervised

release by possessing both a computer and sexually explicit material. (Id. at ECF No. 96).

Plaintiff was returned to prison for a period of 12 months to be followed by a 24-month period of

supervised release. (Id.). One of the conditions of Plaintiff’s supervised release was that he not

use a computer to access an online service without the approval of the probation officer. (Id.).

On November 20, 2018, Plaintiff pleaded guilty to violating this particular condition after which

he was returned to prison for 6 months to be followed by an 18-month term of supervised release.

(Id. at 145).

                On April 19, 2017, Plaintiff initiated legal action against United States Probation

Officer Terrance Smith alleging that Smith acted unlawfully in determining that Faber violated the

terms of his supervised release.     Faber v. Smith, case no. 1:17-cv-355 (W.D. Mich.).           On

December 7, 2017, the Honorable Paul L. Maloney granted the government’s motion to dismiss

Plaintiff’s claims. (Id.at 59). The Sixth Circuit later affirmed the dismissal of Plaintiff’s lawsuit.

(Id.at 66). On or about October 24, 2018, Plaintiff initiated the present action in state court again

alleging that Probation Officer Smith acted unlawfully in determining that Faber violated the terms

of his supervised release. Smith later removed the action to this Court. Smith now moves to

dismiss Plaintiff’s action on res judicata grounds. Plaintiff also moves for summary judgment.

                                            ANALYSIS

I.              Plaintiff’s Motion for Summary Judgment

                Summary judgment Ashall@ be granted Aif the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ Fed. R.

Civ. P. 56(a). While a moving party without the burden of proof need only show that the opponent

cannot sustain his burden at trial, a moving party with the burden of proof faces a Asubstantially
  Case 1:19-cv-00024-RJJ-SJB ECF No. 53 filed 05/01/19 PageID.178 Page 3 of 4



higher hurdle.@ Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002). Where the moving party has

the burden, Ahis showing must be sufficient for the court to hold that no reasonable trier of fact

could find other than for the moving party.@ Calderone v. United States, 799 F.2d 254, 259 (6th

Cir. 1986).

               Plaintiff argues that he is entitled to summary judgment on the ground that upon

the removal of this action from state court to federal court, “the burden of proof shifted from the

plaintiff to the defendant.” Plaintiff argues that because Defendant has failed to satisfy his

burden, the Court must enter judgment for Plaintiff in this matter and award him damages of 25

million dollars. Plaintiff has identified no authority that the burden of proof as to Plaintiff’s

claims shifted or was otherwise altered simply because Defendant Smith exercised his right to

remove this action to federal court. The Court is likewise aware of no such authority. Because

Plaintiff has failed to satisfy his burden as indicated above, the undersigned recommends that

Plaintiff’s motion for summary judgment be denied.

II.            Defendant’s Motion to Dismiss

               The doctrine of res judicata, also known as claim preclusion, provides that Aa final

judgment on the merits of an action precludes the parties or their privies from relitigating issues

that were or could have been raised in [a prior] action.@ Allied Erecting and Dismantling Co., Inc.

v. Genesis Equipment, 805 F.3d 701, 708 (6th Cir. 2015) (quoting Federated Dep=t Stores, Inc. v.

Moitie, 452 U.S. 394, 398 (1981)). Res judicata applies if the following elements are satisfied:

(1) a final decision on the merits by a court of competent jurisdiction; (2) a subsequent action

between the same parties or their privies; (3) an issue in the subsequent action which was litigated

or which should have been litigated in the prior action; and (4) an identity of the causes of action.

Allied Erecting, 805 F.3d at 708-09.       Because all four of these elements are satisfied, the
 Case 1:19-cv-00024-RJJ-SJB ECF No. 53 filed 05/01/19 PageID.179 Page 4 of 4



undersigned recommends that Defendant’s motion to dismiss be granted and this action

terminated.

                                          CONCLUSION

               For the reasons articulated herein, the undersigned recommends that Defendant’s

Motion to Dismiss, (ECF No. 34), be granted; Plaintiff’s Motion for Summary Judgment, (ECF No.

38), be denied; and this matter terminated.

               OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of the date of service of this notice. 28 U.S.C. ' 636(b)(1)(C).

Failure to file objections within the specified time waives the right to appeal the District Court=s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                       Respectfully submitted,



Date: May 1, 2019                                       /s/ Ellen S. Carmody
                                                       ELLEN S. CARMODY
                                                       United States Magistrate Judge
